Name: Commission Regulation (EEC) No 2652/90 of 14 September 1990 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 9. 90 Official Journal of the European Communities No L 252/15 COMMISSION REGULATION (EEC) No 2652/90 of 14 September 1990 fixing the sluice-gate prices and levies for pigmeat market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed ; Whereas, since a new sluice-gate price has been fixed trends in world market prices for feed grain must be taken into account in fixing the levies ; Whereas, in the case of pigment products, in respect of which the rate of duty has been bound within GAIT, the levies should be limited to the amounts resulting from that binding ; Whereas, by Council Regulation (EEC) No 3899/89 of 18 December 1989 reducing for 1990 the levies on certain agricultural products originating in developing coun ­ tries 0 and Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) or the overseas countries and territories (OCT) Q, special import arrangements were introduced involving a reduction to 50 % in levies within the framework of fixed amounts or annual quotas, in particular for certain pigmeat products ; Whereas Commission Regulation (EEC) No 616/86 of 28 February 1986 on the application of import levies on pigmeat products from Portugal (*) suspended the applica ­ tion of import levies on pigmeat products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 8 and 12 (1 ) thereof, Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance  with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 1611/90 of 15 June 1990 fixing the sluice-gate prices and levies on pigmeat (3); Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Regulation (EEC) No 1611 /90, for the period 1 July to 30 September 1990, they must be fixed anew for the period 1 October to 31 December 1990 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 April to 31 August 1990 ; Whereas, when the sluice-gate price applicable from 1 October, 1 January and 1 April is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Regulation (EEC) No 2766/75 of the Council (4), as last amended by Regulation (EEC) No 3906/87 (s), at 3 % ; Whereas the value of the quantity of feed grain varies by more than 3 % from that used for the preceding quarter ; whereas trends in world market prices for feed grain must therefore be taken into account when fixing sluice-gate prices for the period 1 October to 31 December 1990 ; Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, trends in world HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 October to 31 December 1990, the sluice-gate prices and the levies provided for in Articles (') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 152, 16 . 6. 1990, p. 18 . ¥) OJ No L 282, 1 . 11 . 1975, p. 25. O OJ No L 383, 30. 12. 1989, p. 125. 0 OJ No L 84, 30. 3 . 1990, p. 85. O OJ No L 58, 1 . 3 . 1986, p. 45.0 OJ No L 370, 30 . 12. 1987, p. 11 . I Official Journal of the European CommunitiesNo L 252/ 16 15. 9. 90 3. For imports from Portugal of products specified in paragraph 1 and in free circulation in that Member State, application of the levies specified in paragraphs 1 and 2 shall be suspended. 12 and 8 respectively of Regulation (EEC) No 2759/75 for the products specified in Article 1 ( 1 ) of that Regulation shall be as shown in the Annex. 2. Provided that, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 160210 00, 1602 20 90 or 1602 90 10, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 1990. For the Commission Ray MAC SHARRY Member of the Commission 15, 9 . 90 Official Journal of the European Communities No L 252/17 ANNEX to the Commission Regulation of 14 September 1990 fixing the sluice-gate prices and levies on pigmeat CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 0103 91 10 76,74 47,00 0103 92 11 65,26 39,97  0103 9219 76,74 47,00  0203 11 10 99,79 61,12  0203 1211 144,70 88,62  0203 1219 111,76 68,45  0203 19 11 111,76 68,45  0203 19 13 161,66 99,01  0203 19 15 86,82 53,17  0203 19 55 161,66 99,01  0203 19 59 161,66 99,01  0203 21 10 99,79 61,12   0203 2211 144,70 88,62  0203 22 19 111,76 68,45  0203 29 11 111,76 68,45  0203 29 13 161,66 99,01 (')  0203 29 15 86,82 53,17  0203 29 55 161,66 99,01 (')  0203 29 59 161,66 99,01  0206 30 21 120,75 73,96 7 0206 30 31 87,82 53,79 4 0206 41 91 120,75 73,96 7 0206 49 91 87,82 53,79 4 0209 00 11  39,92 24,45  0209 00 19 43,91 26,89  0209 00 30 23,95 14,67  0210 11 11 144,70 88,62(0  0210 11 19 111,76 68,45  0210 11 31 281,41 172,36  0210 11 39 221,53 135,69  0210 12 11 86,82 53,1 7 (')  0210 1219 144,70 88,62  0210 19 10 127,73 78,23  0210 19 20 139,71 85,57  0210 19 30 111,76 68,45  0210 19 40 161,66 99,01 (')  0210 19 51 161,66 99,01  0210 19 59 161,66 99,01  0210 19 60 221,53 135,69  0210 19 70 278,41 170,52  0210 19 81 281,41 172,36  021019 89 281,41 17236  0210 90 31 120,75 73,96  0210 90 39 87,82 53,79  1501 00 11 31,93 19,56 3 1501 00 19 31,93 19,56  1601 00 10 139,71 102,26 0 24 1601 00 91 234,51 177,32(')0  No L 252/ 18 Official Journal of the European Communities 15. 9. 90 CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 1601 00 99 159,66 119,52 (')O _ 1602 10 00 111,76 89,24 26 1602 20 90 129,73 126,06 25 1602 41 10 244,49 184,17  1602 4210 204,57 150,45  1602 49 11 244,49 193,27  1602 49 13 204,57 164,95  1602 49 15 204,57 147,12 (1)  1602 49 19 134,72 100,13 (1 )  1602 4930 111,76 85,46  1602 49 50 66,86 59,74  1602 90 10 129,73 100,72 26 1602 90 51 134,72 98,80  1902 20 30 66,86 56,41  (') The levy on products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3899/89 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (2) The levy on products originating in the ACP States/OCT countries and listed in Article 8 of Regulation (EEC) No 715/90 reduced by 50% within the limits of the quotas referred to in that Regulation . NB : The CN codes and the footnotes are defined in amended Commission Regulation (EEC) No 2658/87 (OJ No L 256, 7. 9. 1987, p. 1 ).